IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00320-CR

CAROL JEAN STANLEY,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                          From the 19th District Court
                           McLennan County, Texas
                          Trial Court No. 2012-1589-C1


                         MEMORANDUM OPINION


      Appellant Carol Jean Stanley pleaded guilty pursuant to a plea agreement to two

counts of possession of a controlled substance. See TEX. HEALTH & SAFETY CODE ANN. §

481.115 (West 2010). The trial court assessed Stanley’s punishment in part at eighteen

months’ confinement in a state-jail facility but then suspended the confinement and

placed her on community supervision for three years. The State subsequently filed a

motion to revoke Stanley’s community supervision, alleging that she violated the terms

and conditions of her community supervision. Stanley pled “true” to allegations 10-12,
14, and 16-17 and “not true” to allegations 1-9, 13, and 15. The trial court found that

Stanley did violate her conditions of community supervision by committing all seventeen

of the alleged violations. Accordingly, the trial court revoked Stanley’s community

supervision and sentenced her to eighteen months’ confinement in a state-jail facility.

         Pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d
493 (1967), Stanley’s court-appointed appellate counsel filed a brief and motion to

withdraw, stating that his review of the record yielded no grounds of error upon which

an appeal can be predicated. Counsel’s brief meets the requirements of Anders; it presents

a professional evaluation demonstrating why there are no arguable grounds to advance

on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas,

an Anders brief need not specifically advance ‘arguable’ points of error if counsel finds

none, but it must provide record references to the facts and procedural history and set

out pertinent legal authorities.”); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App.

1991).

         In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), Stanley’s counsel has carefully discussed why, under controlling authority, there

is no reversible error in the trial court’s judgments. Counsel has informed this Court that

he has: (1) examined the record and found no arguable grounds to advance on appeal;

(2) served a copy of the brief and counsel’s motion to withdraw on Stanley; and (3)

informed Stanley of her right to review the record and to file a pro se response.1 See


1 The Court of Criminal Appeals has held that “‘the pro se response need not comply with the rules of
appellate procedure in order to be considered. Rather, the response should identify for the court those
issues which the indigent appellant believes the court should consider in deciding whether the case

Stanley v. State                                                                                Page 2
Anders, 386 U.S. at 744, 87 S.Ct. at 1400; Stafford, 813 S.W.2d at 510 n.3; see also Schulman,
252 S.W.3d at 409 n.23. More than an adequate period of time has passed, and appellant

has not filed a pro se response.2 See Schulman, 252 S.W.3d at 409.

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988). We have reviewed the entire record

and counsel’s brief and have found nothing that would arguably support an appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005) (“Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

Accordingly, the judgments of the trial court are affirmed.

        In accordance with Anders, Stanley’s attorney has asked this Court for permission

to withdraw as counsel for Stanley. See Anders, 386 U.S. at 744, 87 S.Ct. at 1400; see also

Schulman, 252 S.W.3d at 408 n.17 (quoting Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex.

App.—Dallas 1995, no pet.) (“If an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant.                   To withdraw from representation, the


presents any meritorious issues.’” Schulman, 252 S.W.3d at 409 n.23 (quoting Wilson v. State, 955 S.W.2d
693, 696-97 (Tex. App.—Waco 1997, no pet.)).

2In accordance with the Court of Criminal Appeals’ opinion in Kelly v. State, counsel prepared and sent to
Stanley an Appellant’s Motion for Access to Appellate Record. See Kelly v. State, 436 S.W.3d 313, 315 & 320
(Tex. Crim. App. 2014). Stanley signed the motion for access and sent it to this Court. We ordered counsel
to obtain and send Stanley copies of the clerk’s and reporter’s records and to simultaneously notify this
Court, the State, the trial court, and the trial court clerk when counsel had completed the task. We thereafter
received a notice from Stanley’s appellate counsel that he mailed, by certified mail return receipt requested,
to Stanley a copy of the clerk’s and reporter’s records on May 16, 2015.

Stanley v. State                                                                                        Page 3
appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”)). We grant counsel’s motion to withdraw.

Within five days of the date of this Court’s opinion, counsel is ordered to send a copy of

this opinion and this Court’s judgment to Stanley and to advise her of her right to file a

petition for discretionary review.3 See TEX. R. APP. P. 48.4; see also Schulman, 252 S.W.3d

at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).




                                                            REX D. DAVIS
                                                            Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed August 6, 2015
Do not publish
[CR25]




3No substitute counsel will be appointed. Should Stanley wish to seek further review of this case by the
Court of Criminal Appeals, she must either retain an attorney to file a petition for discretionary review or
must file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of this opinion or from the date the last timely motion for rehearing was
overruled by this Court. See TEX. R. APP. P. 68.2. Any petition and all copies of the petition for discretionary
review must be filed with the Clerk of the Court of Criminal Appeals. See id. at R. 68.3. Any petition for
discretionary review should comply with the requirements of rule 68.4 of the Texas Rules of Appellate
Procedure. See id. at R. 68.4; see also Schulman, 252 S.W.3d at 409 n.22.

Stanley v. State                                                                                        Page 4